Stephens, J.
1. Under the prohibition act approved March 28, 1917 (Ga. L. Ex. Sess. 1917, pp. 7, 17), providing for the condemnation of vehicles engaged in the transportation, along the public roads or private ways of this State, of liquors or beverages the sale or possession of which is prohibited by law, only a court having jurisdiction in the county where the vehicle is seized has jurisdiction of the condemnation proceedings. It follows, therefore, that in order to confer jurisdiction upon the court in which condemnation proceedings are instituted against such a vehicle *277under this act, it must affirmatively appear that the vehicle was seized within the county over which the court has jurisdiction.
Decided May 5, 1920.
Condemnation under liquor law; from Fulton superior court — Judge Humphries. October 30, 1919.
Robert C. & Philip H. Alston, Blair Poster, for plaintiff in error.
Hughes Roberts, contra.
2. The city of Atlanta being in both the counties of Fulton and DeKalb, evidence to the effect that the seizure was made near the corner of certain streets in the city of Atlanta does not affirmatively show that the seizure was made in the county of Fulton.
3. It not appearing that the vehicle sought to be condemned was seized in the county of Fulton and within the jurisdiction of the court, and an exception to the failure to prove the venue having been properly made as provided in an act approved August 21, 1911 (Ga. L. 1911, pp. 149, 150, Park’s Penal Code, § 1101 (a)), the judgment condemning the automobile and ordering it sold was without evidence to support it and contrary to law.

Judgment reversed.


Jenkins, P. J., and Smith, J., concur.